I concur in the majority opinion because of the result therein obtained. I feel very doubtful as to the ground upon which the decision is rested, for I fear that, under our partition statutes, the superior court had a right to partition this property to the wife. However, the court had no power to establish the partition to the wife until the sums awarded the children should be paid or secured. Section 1596, Rem. Code, provides:
". . . but such partition shall not be established by the court until the sums so awarded shall be paid to the parties entitled to the same, or secured to their satisfaction."
It clearly appears from the evidence that the minor heirs were not paid, nor were the amounts due them actually secured to their satisfaction. This being the case, the heirs would be entitled to recover from their mother their interest in this property at any time they found it in her possession. Having the right to recover from the mother, they may also establish their title as against anyone claiming through the mother, if the persons so claiming have no greater right than that held by appellant here. The testimony in this case is *Page 223 
conclusive that the appellant is the holder of a mortgage taken as security for a pre-existing indebtedness. The rule is well established in this state that one taking property as security for a pre-existing indebtedness is not a purchaser in good faith and for value, and that rights may be urged against such an one that can be urged against those through whom he claims.
Nor can the contention that the wife secured a statement from the minors and placed it on record showing that they had been paid, in any wise avail the appellant, for the appellant's own testimony is that it did not see the record nor rely upon it, but took for granted that the title was in the wife because other companies had made her loans upon the same property.